DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final action is in response to Applicant’s filing dated October 26, 2021.  Claims 1-19 are currently pending and have been considered, as provided in more detail below

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter (US 9,994,263 B1).
Regarding amended claim 1, Richter discloses a modular tail assembly (Figs. 6-7 with col. 8 ln. 28 and Fig. 7 describing individual “electronic control modules”) for a motor vehicle (Fig. 1, 2), comprising: a frame element (Fig. 6, 30 & 38); a tailgate (Fig. 1, 10); and a tail-side vehicle frame (Fig. 6, left and right side portions with bottom portions illustrated below that surround the sides of frame element 30 and an extendable rod 30 may be provided, the rod 30 extending laterally from the second or middle section 12 b for secured receipt by a secondary lower locking receiver 32a“ and col. 7 ln. 36-38 discloses “a pair of hinges or bearing surfaces 38 may be connected between the vehicle bed 4 and each door”, i.e. the frame element 30/38 may be fastened to the tail-side vehicle frame by the locking receiver 32a and may be connected at the end of the vehicle bed).
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    532
    632
    media_image1.png
    Greyscale




[AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    800
    1418
    media_image2.png
    Greyscale




Regarding claim 3, Richter discloses wherein the end portions and the center portion form a one-piece component (Fig. 7 illustrates one piece component of 38 and Fig. 6 illustrates the one piece component of 30).
As to claim 4, Richter discloses wherein the tailgate is configured to be pivoted about a pivot axis that runs transverse to the longitudinal direction of the vehicle and is arranged at the height of the center portion (col. 7 ln. 36-38).
includes a first, second and third section (also referred to herein as a door) 12a, 12b, 12c “and col. 7 ln. 40-42 disclose “pivoted rotation of the first, second and third section 12 a, 12 b, 12 c” and Fig. 5 and Fig. 10 illustrate portions of the tailgate 10 and telescopic portions 118 which extend out by translational movement and angle down via a pivoting movement).
As to claim 6, Richter discloses further comprising at least one of a bumper, a casing body, at least one seal arrangement, a light source, a sensor element, or a locking mechanism (Fig. 6, 31) for locking the tailgate on the motor vehicle (col. 8 ln. 55-61).
Regarding claim 7, Richter discloses further comprising a distance sensor as a sensor element (col. 8 ln. 9-15).
As to claim 8, Richter discloses wherein the modular tail assembly is composed of several modules (Fig. 7 illustrates 3 different modules in the form of door sections 12a, 12b and 12 c and Figs. 6-7 with col. 8 ln. 28 and Fig. 7 describing individual “electronic control modules”).
Regarding claim 9, Richter discloses wherein the tailgate (10) is moveable to a pivoted-out position, wherein the tailgate forms a ramp (Fig. 5, 118) when in the pivoted-out position.
As to claim 10, Richter discloses wherein the tailgate (10) is composed of at least two ramp elements (Fig. 5, 118) which are telescopically displaceable relative to one another (Fig. 5 illustrates the ramp elements displaceable relative to one another).
Regarding claim 11, Richter discloses wherein the motor vehicle has a vehicle body which is formed so that a cargo tray (Fig. 1, 4a) is arranged in the region of a tail-side vehicle trunk.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner (US 7,503,619 B2).
The multiple opening positions of the liftgate 10 provide a user with various options during loading and unloading of items”, i.e. a user may delimit the loading opening), the frame element (26) configured to form a part of the tail-side vehicle frame (Fig. 6 illustrates element 26 forming part of frame 18), the tail-side vehicle frame extending about an entire circumferential perimeter of the loading opening (Fig. 4 illustrates the extension of the vehicle frame about the entire circumferential perimeter of the loading opening), the frame element detachably fastened to another part of the tail-side vehicle frame (Fig. 6 illustrates frame element 26 fastened via 48 and col. 2 ln. 64-67 discloses “the lower frame member 26 includes a frame latch 48. The frame latch 48 engages a rear striker (not shown) located at the rear portion 14 of the motor vehicle 16 to lock the frame 18 thereto”, i.e. frame element 26 is fastened by latch 48).
As to claim 2, Werner discloses wherein the frame element (26) is formed to be U-shaped (Fig. 5 illustrates the U-shaped formation of 26) and has a center portion (Fig. 5, 40) extending transverse to the longitudinal direction of the vehicle, wherein the frame element includes end portions (Fig. 5, 36 and 38) at opposing ends of the center portion, the end portions each arranged at an angle to the center portion (Fig. 5 illustrates end portions 36 & 38 arranged at an angle on both sides of the center portion 40).
Regarding claim 3, Werner discloses wherein the end portions and the center portion form a one-piece component (Fig. 5 illustrates all portions 36, 38 & 40 coming together to form the one-piece component 26).
As to claim 4, Werner discloses wherein the tailgate (22) is configured to be pivoted about a pivot axis that runs transverse to the longitudinal direction of the vehicle and is arranged at the height the user may pivot the tailgate 22 relative to the frame 18 to move the liftgate 10 into the tailgate open position, as shown in FIG. 4”, i.e. the tailgate is pivoted about an axis transverse to the longitudinal direction of the vehicle).
Regarding claim 5, Werner discloses wherein the tailgate (22) is configured to be opened by way of a combined translational and pivoting movement (col. 2 ln. 53-63).
As to claim 6, Werner discloses further comprising at least one of a bumper, a casing body, at least one seal arrangement (Fig. 2, 84 & 86), a light source, a sensor element, or a locking mechanism (col. 2 ln. 64-67) for locking the tailgate on the motor vehicle (col. 3 ln. 15-23).
Regarding claim 7, Werner discloses further comprising a distance sensor as a sensor element (Fig. 7, 82 and col. 4 ln. 7-20).
As to claim 8, Werner discloses wherein the modular tail assembly is composed of several modules (Fig. 5).
Regarding claim 11, as best understood, Werner discloses wherein the motor vehicle has a vehicle body which is formed so that a cargo tray (Fig. 4, 94) is arranged in the region of a tail-side vehicle trunk.

Allowable Subject Matter
Claims 13-19 are allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on October 26, 2021 have been fully considered but they are not persuasive.  Regarding Applicant’s remarks on pages 6-8, the Examiner respectfully does not agree for the following reasons:
Richter is being relied upon to show the modular tail assembly, as broadly recited.  As specifically discussed above, Richter discloses a frame element (Fig. 6, 30 & 38); a tailgate (Fig. 1, 10); and a tail-side vehicle frame (Fig. 6, left and right side portions with bottom portions illustrated below that surround the sides of frame element 30 and form a u-shaped element above the tires spanning the entire backside of the vehicle and forming a u-shaped partial border around the tailgate 10 as illustrated in Fig. 6 which is reproduced below) delimiting a loading opening, the tail-side vehicle frame extending about an entire circumferential perimeter of the loading opening (Fig. 6 reproduced above illustrates the tail side frame shown by the left side portion, the right side portion, the top portion and the bottom side portion below which sets the limits of the loading opening while extending around the entire circumferential perimeter of the opening), the frame element 30 configured to form a part of the tail-side vehicle frame, the frame element detachably fastened to another part of the tail-side vehicle frame (col. 7 ln. 30-33 discloses “an extendable rod 30 may be provided, the rod 30 extending laterally from the second or middle section 12 b for secured receipt by a secondary lower locking receiver 32a“ and col. 7 ln. 36-38 discloses “a pair of hinges or bearing surfaces 38 may be connected between the vehicle bed 4 and each door”, i.e. the frame element 30/38 may be fastened to the tail-side vehicle frame by the locking receiver 32a and may be connected at the end of the vehicle bed)
Werner is being relied upon to show a frame element (Fig. 5, 26); a tailgate (Fig. 3, 22); and a tail-side vehicle frame (Fig. 3, 18) delimiting a loading opening (Figs. 3-4 illustrate the loading opening options and col. 4 ln. 48-51 discloses “The multiple opening positions of the liftgate 10 provide a user with various options during loading and unloading of items”, i.e. a user may delimit the loading opening), the frame element (26) configured to form a part of the tail-side vehicle frame (Fig. 6 illustrates element 26 forming part of frame 18).  As specifically discussed above, Werner also discloses the tail-side vehicle frame extending about an entire circumferential perimeter of the loading opening (Fig. 4 illustrates the extension of the vehicle frame about the entire circumferential perimeter of the loading opening), the frame element detachably fastened to another part of the tail-side vehicle frame (Fig. 6 illustrates frame element 26 fastened via 48 and col. 2 ln. 64-67 discloses “the lower frame member 26 includes a frame latch 48. The frame latch 48 engages a rear striker (not shown) located at the rear portion 14 of the motor vehicle 16 to lock the frame 18 thereto”, i.e. frame element 26 is fastened by latch 48).  The tail side vehicle frame of Werner does in fact extend about the entire circumferential perimeter as illustrated in Figure 4 which show the framing around the loading opening.
The structural limitations of Applicant’s claimed invention is broadly disclosed in the prior art references of Richter and Werner.  Therefore, Applicants arguments and amendments with respect to claim 1 does not overcome the prior art references and the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612